DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6,8-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Patent 10,129,064, hereinafter Lee).
Regarding claims 1, 12, Lee discloses radio transmission device (Figs. 1, and 2) comprising:
 a signal generation circuit which, in operation, generates an OOK (on-off keying) modulation signal by mapping a CAZAC (constant amplitude zero auto- correlation) sequence to N subcarriers (N being an integer that is greater than or equal to 2) arranged at a determined interval among M subcarriers (M being an integer that is (Col. 19, lines 5- Col. 20, lines 16, which recites generating OOK modulation signal by mapping Zadoff-Chu as disclosed by the instant application); and 
a transmitter which, in operation, transmits the OOK modulation signal(Col. 19, lines 5- Col. 20, lines 16, which recites transmitting the OOK modulation signal).  
Lee discloses the claimed invention except for N being an integer that is greater than or equal to 2 and M being an integer that is greater than or equal to 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider N being an integer that is greater than or equal to 2 and M being an integer that is greater than or equal to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Lee discloses the radio transmission device according to claim 1, wherein the determined interval is a two-subcarrier interval, and the signal generation circuit, in operation, generates the OOK modulation signal by masking out either one of a first half segment and a second half segment of the time domain signal, in the Manchester coding(Col. 19, lines 5- Col. 20, lines 16).  
Regarding claim 4, Lee discloses the radio transmission device according to claim 1, wherein the CAZAC sequence is one of a plurality of ZC (Zadoff-Chu) sequences having a sequence length Nzc, and the signal generation circuit, in 
Regarding claim 5, Lee discloses the radio transmission device according to claim 1, wherein the signal generation circuit, in addition, carries out a phase rotation with respect to the mapped CAZAC sequence in such a way that a power peak in a time waveform within an ON segment within the OOK modulation signal is arranged in a central portion within the ON segment(Col. 19, lines 5- Col. 20, lines 16).   
Regarding claim 6,  Lee discloses the radio transmission device according to claim 1, wherein the signal generation circuit, in addition, carries out a cyclic shift with respect to the time waveform in such a way that a power peak in a time waveform within an ON segment within the OOK modulation signal is arranged in a central portion within the ON segment(Col. 19, lines 5- Col. 20, lines 16).  
Regarding claim 8, Lee discloses the radio transmission device according to claim 1, wherein the signal generation circuit, in operation, generates the OOK modulation signal using one CAZAC sequence from among a plurality of CAZAC sequences (Col. 19, lines 5- Col. 20, lines 16).   
Regarding claim 9,  Lee discloses the radio transmission device according to claim 8, wherein the plurality of CAZAC sequences are a plurality of ZC (Zadoff-Chu) sequences in which a sequence number or a cyclic shift amount is different, and the plurality of ZC sequences are respectively associated with different groups(Col. 19, lines 5- Col. 20, lines 16).   
Regarding claim 10, Lee discloses the radio transmission device according to claim 8, wherein the plurality of CAZAC sequences are a plurality of ZC (Zadoff-Chu) (Col. 19, lines 5- Col. 20, lines 16).  
Regarding claim 11, Lee discloses the radio transmission device according to claim 8, wherein the plurality of CAZAC sequences are a plurality of ZC (Zadoff-Chu) sequences in which a sequence number or a cyclic shift amount is different, each of the plurality of ZC sequences is uniquely associated with parameter information, and the signal generation circuit, in operation, generates the OOK modulation signal using the ZC sequence associated with the parameter information notified to a radio reception device, from among the plurality of ZC sequences(Col. 19, lines 5- Col. 20, lines 16).   
Allowable Subject Matter
Claims 3, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461